Citation Nr: 1500782	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for type II diabetes mellitus.

2. Entitlement to a separate compensable evaluation for hypertension.

3. Entitlement to a separate compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 1955 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation greater than 10 percent for his service-connected diabetes mellitus.  He also seeks separate compensable evaluations for hypertension and erectile dysfunction, which are currently evaluated as part of the diabetic process.  During the course of the instant appeal, the Veteran submitted VA treatment records which indicate he was diagnosed with an oral hypoglycemic agent in approximately August 2012.  However, while a January 2013 record references the August 2012 VA treatment, records related to such treatment have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, a remand is necessary to allow any outstanding VA treatment records to be obtained and associated with the claims file.

In addition, the Board observes the Veteran has not been provided a VA examination to determine the severity of his diabetes mellitus and associated hypertension and erectile dysfunction since November 2009.  As such, on remand, the Veteran should be provided a new VA examination with respect to these disabilities to assist the Board in determining their current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and reports of January 2012.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for an examination to determine the nature and severity of his diabetes mellitus, hypertension and erectile dysfunction.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, should be performed.  The examiner should identify and describe in detail all symptoms/manifestations related to the Veteran's diabetes mellitus to include associated hypertension and erectile dysfunction.  A complete rationale for any opinion expressed should be included in the report.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




